Citation Nr: 1421396	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-26 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a back disability.  

2. Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel
INTRODUCTION

The Veteran (appellant) served on active duty from November 1981 to June 1985.  He had further service in the Alabama Army National Guard and the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the RO in Atlanta, Georgia.  Jurisdiction over the appeal was transferred to the Oakland, California RO during the pendency of the appeal.  

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the file.  

This case has previously been before the Board in September 2011, October 2012, May 2013, and November 2013, at which point the Board remanded for readjudication of the issues by the RO. The development directed in the November 2013 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 


FINDINGS OF FACT

1. The Veteran's back disability is not related to any incident of service and did not manifest within one year of separation from service.  

2. The Veteran's hypertension is not related to any incident of service and did not manifest within one year of separation from service.  

CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

2. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims of entitlement to service connection for a back disability and hypertension.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A March 2006 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in May 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's VA medical records are in the file.  The RO attempted to obtain the Veteran's complete service treatment records on several occasions throughout the course of the appeal.  Limited service treatment records have been associated with the claims file.  A formal finding of unavailability was made for the remainder of the service treatment records, and the Veteran was notified as to the unavailability of these records and asked to submit any service treatment records in his possession.  

There is an indication in the evidence of record that the Veteran is currently receiving Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA) due to his back disability.  Limited records regarding these benefits are included in the claims file.  The existence of the Veteran's current back disability is not disputed.  Furthermore, the Veteran has not reported receiving any treatment for his back disability outside of VA medical facilities, and his VA treatment records are already included in the claims file.  Therefore, the Board finds that obtaining more extensive records regarding the Veteran's SSI benefits would not provide any relevant evidence in favor of the Veteran's claims and therefore such records need not be obtained.  The Veteran has at no time requested that VA obtain his SSA records or referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded December 2011 and August 2012 medical examinations to obtain an opinion as to whether his back disability and hypertension were related to his service.  In addition to these examinations, an expert medical opinion was obtained regarding the relationship between his current disabilities and his service in May 2013, as well as a June 2013 addendum opinion.  These opinions were each rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The examiners and the medical expert each laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations and expert opinions are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran asserts that he is entitled to service connection for a back disability and hypertension, as both are a result of an injury he sustained in service.  For the reasons that follow, the Board finds service connection is not warranted for either disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has current diagnoses of arthritis and hypertension, which are both included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diseases including arthritis and hypertension become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A. Back 

The Veteran contends that his current back disability is the result of an in-service injury wherein he fell out of the back of a jeep and landed on his back.  The Board finds that while the Veteran is competent to report his in-service experiences and the symptoms he has suffered since service, the preponderance of the evidence shows the Veteran's current lumbar spine arthritis is not a result of an in-service injury and did not manifest during the applicable presumptive period.  

The medical evidence of record shows the Veteran has a current diagnosis of arthritis in the lumbar spine.  Therefore the first element of his service connection claim is met.  

The Veteran asserts that during active service, either during March or August to September of 1982, he was riding in a jeep with his sergeant and other members of his unit when reckless driving over rough terrain caused him and another service member to be thrown out of the back of the jeep.  At his May 2011 Board hearing, the Veteran testified that he landed on his back when he fell.  He further reported that he went to sick call following the accident, where he was prescribed medication and put on a light duty profile for several weeks.  
Service treatment records for the period from December 1981 to March 1983 do not include any indication of such an accident or treatment for the Veteran's back following any type of trauma.  A March 7, 1983, treatment record shows the Veteran complained of back pain after playing basketball the previous day.  At that time, the Veteran was diagnosed with a mild muscle sprain.  A March 9, 1983, treatment record shows the Veteran reported back pain for the past two weeks, with no indication of a cause.  Service treatment records for the remainder of the Veteran's period of active service were found to be unavailable after several attempts to obtain them.  However, a March 1986 record of physical examination for the purpose of enlistment in the Army Reserves shows no back problems were found on clinical examination, and the Veteran did not report recurrent back pain or any other back problems on the corresponding report of medical history.  

As noted above, the Veteran has a current diagnosis of arthritis and therefore a presumption of service connection for chronic diseases may be for application.  The Veteran's lumbar spine arthritis was not diagnosed in service or for many years after service.  His VA treatment records show degenerative changes in the spine were noted in 2001, and moderate degenerative joint disease was diagnosed following a December 2005 MRI.  The Veteran was discharged from active service in 1985.  Thus his lumbar spine arthritis was first noted 16 years after service, and officially diagnosed 20 years after service.  

Although the Veteran was diagnosed with a mild muscle sprain of the back during service, there is no indication that he suffered continuous back pain or any other arthritis symptoms during service or during the first year following his separation.  The Veteran has reported throughout the period on appeal that his back pain has grown worse over the years.  However, the Veteran has not asserted that he has suffered continuous back pain from the time he separated from service to the present.  At his May 2011 Board hearing, the Veteran testified that following the 1982 accident, his back "bothered" him, but he did not return to sick call for treatment.  The Veteran's 1985 separation examination is not of record.  However, a March 1986 enlistment examination for the Army Reserves found no back problems on clinical examination, and the Veteran did not report any back problems on the corresponding report of medical history.  

The Board finds the preponderance of the evidence shows the Veteran's arthritis did not manifest during service or to a compensable degree within a year of separation from service.  Furthermore, there is no competent and credible evidence of continuous symptoms of lumbar spine arthritis from the time of the Veteran's separation from service to the present.  Therefore, the service connection presumption for chronic diseases is not for application.  38 C.F.R. §§ 3.307; 3.309(a).  

Although the Veteran's service connection claim cannot be granted on a presumptive basis as a chronic disease, the Board must also determine whether his back disability is otherwise the result of active service.  

The Veteran was afforded a December 2011 VA examination to evaluate his current back disability.  Following clinical examination and interview of the Veteran, the examiner opined it was less likely than not the Veteran's current lumbar spine arthritis was incurred in service.  The examiner noted that at that time, there was no evidence in the claims file of the Veteran having been evaluated or treated for back pain during service.  The examiner further noted that the March 1986 physical examination for purposes of enlistment in the Army Reserves made no mention of any back problem.  The examiner also observed that the Veteran's VA treatment records showed development and progression of age-related degenerative joint disease after 2003.  

Limited service treatment records for the Veteran's period of active duty, which showed treatment of the back, were associated with the claims file after the VA examiner's opinion was provided.  Therefore, an expert medical opinion was sought as to whether the Veteran's current lumbar spine arthritis was related to service.  A May 2013 expert opinion concluded that the Veteran's current back disability was not etiologically related to service.  The expert noted that the March 1983 treatment record showing a diagnosis of "mild muscle sprain" did not indicate any prior history of low back injury or pain, and that later treatment notes related to knee pain were also absent for any mention of low back injury or pain.  In addition, the March 1986 physical examination did not note back pain.  The expert reported that the changes seen on the Veteran's lumbar spine X-rays and MRI reflected age-related degeneration.  

The Board acknowledges the Veteran's belief that his current back disability is a result of an injury he sustained following an in-service jeep accident.  The Veteran is competent to give evidence about his symptoms and his experiences in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to render an opinion as to the cause or etiology of his current lumbar spine arthritis because as a layperson, he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).   

The Board finds the competent and credible evidence of record does not show the Veteran's current back disability is related to his active service.  Therefore the third element of his service connection claim is not met on a direct basis.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a back disability on both a presumptive and a direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

B. Hypertension

The Veteran asserts that his current hypertension is a result of service, and that it likely started following the jeep accident described above.  The Board finds that the preponderance of the competent and credible evidence of record shows the Veteran's current hypertension is not related to his service and did not manifest within the applicable presumptive period.  

The medical evidence of record shows the Veteran has a current diagnosis of hypertension.  Therefore the first element of his service connection claim is met.  

As discussed above, the Veteran's complete service treatment records were requested on several occasions and have been found unavailable.  Service treatment records for the period from December 1981 to March 1983 have been associated with the claims file, along with March 1986 treatment records from the Veteran's service in the Army Reserves.  The records from December 1981 to March 1983 contain many blood pressure readings, each of which was within normal limits. A March 4, 1986, Reserves record shows a single elevated blood pressure reading of 150/90.  A March 27, 1986 reading shows a normal reading of 122/60.  

The Board notes that in accordance with VA regulations, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The Veteran's available service treatment records show he had a single elevated blood pressure reading during his Reserves service.  This single elevated reading does not equate to a diagnosis of hypertension.  

The Veteran has never asserted he was diagnosed with hypertension during active service.  He has provided an inconsistent history of hypertension throughout the period on appeal.  At the Veteran's May 2011 Board hearing, he reported he was likely first diagnosed with hypertension around 1990 to 1992, during which time he was employed as a truck driver and was required to undergo regular physical examinations.  No records of such physical examinations are included in the evidence of record.  

At his August 2012 VA examination, discussed below, the Veteran initially reported to the examiner that his high blood pressure was first discovered during a required physical examination for commercial drivers in 1991.  However, later in the examination he reported that a July 1985 blood pressure reading taken while he was in the Army Reserves at Marion, Alabama was high and that although the physician noted it, he was not prescribed any medications.  The Veteran then stated that his official blood pressure diagnosis occurred at that time, which is why service connection should be granted for his hypertension.  
Records from the Veteran's service with the Army Reserves in Alabama were sought on multiple occasions, but none were found.  No treatment records from July 1985 are contained in the evidence of record.  The only Reserves records contained in the claims file are from March 1986 and do not reflect a prior history or diagnosis of hypertension, although they do show a single elevated blood pressure reading.  

As noted above, hypertension is included in the list of chronic diseases for which a presumption of service connection may apply.  There is no objective evidence of record showing the Veteran's hypertension manifested during service or within one year of his separation from active service.  Although the Veteran has reported high blood pressure readings in July 1985 and/or between 1990 and 1992, no records of such blood pressure readings are included in the claims file.  The Veteran's VA treatment records reflect that elevated blood pressure readings were first noted in 2001, and that an official diagnosis of hypertension was provided in 2007.  

The Veteran was afforded an August 2012 VA examination to evaluate his current hypertension.  The examiner noted the Veteran provided an inconsistent history of hypertension, as discussed above.  The Veteran reported he first began taking medication for hypertension under the care of his treating VA physician in 2007.  The examiner noted the Veteran's blood pressure readings were high upon his entry into the VA healthcare system in 2001.  At the time of the examination, the only service treatment records included in the claims file were the March 1986 Reserves records, showing a single elevated blood pressure reading.  The examiner observed that the single elevated reading did not meet the definition of hypertension.  The examiner concluded the following:

"I cannot make a determination if [the Veteran's] high blood pressure noted on March 4, 1986 was causally related to the Veteran's period of active service extending from November 1981 to June 1985, or if it was manifested during the first post-service year because there are no military records to review from November 1981 to June 1985 in the claims file.  Per CPRS records, he was diagnosed with hypertension in 2007 by [his VA treating physician], although the blood pressure was documented as high prior to that in 2001 on multiple days over several months."

Limited treatment records for the Veteran's period of active service were associated with the claims file after the August 2012 VA examiner provided her opinion.  An expert medical opinion was sought after these records were received.  The medical expert stated the following in his May 2013 opinion: 

"I do not feel that [the Veteran's] current hypertension is etiologically related to his active service from November 1981 to June 1985.  His blood pressure readings during his visits in 1981-1983 were normal.  Hypertension is a disease of multi-factorial etiology with genetics and diet playing key roles.  Therefore, based on the available medical facts, in my opinion, [the Veteran's] current hypertension is not related to his active service from November 1981 to June 1985."

An addendum opinion from the medical expert was sought to address whether the Veteran's hypertension was manifested within one year of his separation from active service.  The medical expert stated the following in his June 2013 addendum opinion:
	
"The Veteran had a single elevated blood pressure reading of 150/90 on March 4, 1986.  He had a normal blood pressure of 122/60 on March 27, 1986.  The one blood pressure reading of 150/90 on March 4, 1986 does not meet the definition of hypertension.  The Veteran was diagnosed with hypertension in 2007.  ... In my opinion, I do not feel that the single elevated blood pressure on March 4, 1986 indicates that the Veteran's later diagnosis of hypertension is related to his active service."

As the Veteran has provided an inconsistent history of his initial hypertension diagnosis throughout the period on appeal, the Board finds the Veteran to be an unreliable historian in this area and finds his conflicting statements not to be credible.  The Veteran has not reported experiencing continuous symptoms of hypertension from the time he separated from service to the present, and there is no other evidence of record showing continuity of hypertension symptoms.  

The competent and credible evidence of record, including the Veteran's VA treatment records and examination and the expert medical opinion, does not show the Veteran's hypertension was incurred in service or manifested to a compensable degree within one year of separation from service.  Furthermore, there is no showing of continuous hypertension symptoms from service to the present.  Therefore, the Board finds the chronic disease presumption for service connection cannot be applied to this claim.  38 C.F.R. §§ 3.307; 3.309(a).  

Although the Veteran's service connection claim for hypertension cannot be granted on a presumptive basis as a chronic disease, the Board must also analyze the claim on a direct basis.  

The Veteran's statements regarding his history of hypertension have been found not to be credible, as discussed above.  The Board acknowledges the Veteran's belief that his hypertension is related to his service.  The Veteran is competent to report his symptoms as well as his experiences in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of his current hypertension because as a layperson, he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997).  

The May 2013 expert medical opinion and June 2013 addendum, discussed above, determined that the Veteran's current hypertension was not related to service.  There is no objective evidence of record indicating a relationship between the Veteran's current hypertension and his active service.  Thus the Board finds the competent and credible evidence of record does not show a relationship between the Veteran's current hypertension and his service, and the elements of his service connection claim are not met on a direct basis.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hypertension on both a presumptive and a direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Entitlement to service connection for a back disability is denied.  

Entitlement to service connection for hypertension is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


